COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
  Progressive Resources, Inc., Sandoval
  Capital, Inc. and El Paso Sandy           §          No. 08-17-00121-CV
  Transportation, LLC,
                                            §            Appeal from the
                        Appellants,
                                            §           448th District Court
  v.
                                            §        of El Paso County, Texas
  Luis Carlos Sandoval,
                                            §          (TC# 2017DCV0741)
                         Appellee.
                                            §
                                        ORDER

       The Court has this day considered the Appellants’ Motion for Emergency Stay of Sua
Sponte Mandatory Temporary Injunction and Trial Court Proceedings, and concludes the motion
should be GRANTED in part and DENIED in part. It is, therefore, ORDERED that the Order
Relating to Temporary Injunction entered by the 448th District Court on May 9, 2017 in cause
number 2017DCV0741, styled Luis Carlos Sandoval v. Progressive Resources, Inc., Sandoval
Capital, Inc., and El Paso Sandy Transportation, LLC, is stayed pending disposition of this
appeal or further order of this Court. The Court notes that Appellee has filed a motion to compel
compliance with the temporary injunction and for sanctions in the trial court. The trial court is
further directed to stay any proceedings related to enforcement of the May 9, 2017 temporary
injunction order and for sanctions related to that order. Appellants’ request to stay all other
proceedings in the trial court is DENIED. Consequently, the parties may continue with
discovery and the case may proceed to trial.
       IT IS SO ORDERED this 24th day of May, 2017.




                                               PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.